Citation Nr: 0605919	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD, 
assigning a 30 percent disability rating, effective October 
21, 2002.    

The veteran originally requested a hearing.  In January 2004, 
the veteran withdrew his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

A review of the file shows that the last VA examination was 
conducted in December 2002 and that the most recent treatment 
records of record are dated in 2003.  The veteran's 
representative has requested a new VA examination to 
determine the veteran's current level of disability.  The 
veteran reported that he continues to receiving psychiatric 
treatment at the VA.  VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps 
to obtain all current VA psychiatric 
clinical and medical treatment record.

2. After the completion of #1, the veteran 
should be scheduled for a VA examination to 
determine the nature and extent of the PTSD.  
The claims file must be made available to 
the examiner for review and the examination 
report should reflect that such review was 
accomplished.  The examiner should offer an 
opinion of the extent to which the veteran's 
PTSD interferes with his ability to 
establish and maintain relationships as well 
as any reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the PTSD 
interferes with the veteran's ability to 
obtain and retain gainful employment.  The 
examiner should indicate the veteran's 
overall psychological, social and 
occupational functioning using the GAF scale 
provided in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and assign a GAF score that 
reflects the veteran's impairment due to his 
PTSD.  A complete rationale should be given 
for all opinions and conclusions expressed.  

3. The RO/AMC should readjudicate the 
veteran's claim for an initial rating in 
excess of 30 percent for PTSD.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations to include 
the provisions of 38 C.F.R. § 3.655.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


